DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/21/2021.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in the record on file and is in compliance with USPTO requirements.


Drawings
The Drawings have been considered and placed in the record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, and 14 claim wherein the preset corresponding relationships between the screen display frame rate and the temperature interval comprises at least one of the following corresponding relationships: …, and then gives three relationships, after which it claims a wherein clause that includes elements of all three relationships, after which is another wherein clause further limiting the claim.  However, if only one of the relationships is present it is unclear how the wherein clauses would hold any patentable weight.  Additionally, claims 3, 4, 9, 10, 15, and 16 include claim limitations that include elements from the wherein clauses that do not hold patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedley et al. (US 9,612,880 B1 hereinafter Hedley).
In regards to claim 1, Hedley discloses a temperature control method, comprising: 
determining, by a terminal, a current temperature of the terminal (see figure 7 and col. 13 lines 60-67, in block 720, the temperature controller obtains the current temperature of the media device); 
determining, by the terminal based on a preset corresponding relationship between a screen display frame rate and a temperature interval, a target temperature interval of the current temperature of the terminal in the preset corresponding relationship, and determining a target screen display frame rate corresponding to the target temperature interval (see figure 7 and col. 13, line 67 and col. 14 lines 1-4, in block 730 a frame rate is calculated that causes the temperature of the media device to stay within a target temperature range for the media device); and 
adjusting, by the terminal, a current screen display frame rate of the terminal to the target screen display frame rate, to control the temperature of the terminal to be within a preset temperature range (see figure 7 and col. 14 lines 30-37, in block 750 the device renders video using the frame rate).

In regards to claim 2, as recited in claim 1, Hedley further discloses wherein the preset corresponding relationship between the screen display frame rate and the temperature interval comprises at least one of following corresponding relationships: 
a corresponding relationship between a first temperature interval and a first screen display frame rate (see col. 14, lines 4-13, a frame rate is determined by calculating a difference between a target temperature range for the media device and the current temperature of the media device and determining whether the current temperature exceeds the target temperature range); 
a corresponding relationship between a second temperature interval and a second screen display frame rate; or 
a corresponding relationship between each temperature sub-interval among a plurality of consecutive temperature sub-intervals comprised in a third temperature interval and a third screen display frame rate; 
wherein the upper temperature limit of the first temperature interval is a first temperature threshold, the lower temperature limit of the second temperature interval is a second temperature threshold, and the third temperature interval takes the first temperature threshold as a lower limit and the second temperature threshold as an upper limit; and 
wherein the second temperature threshold is greater than the first temperature threshold, the second screen display frame rate is less than the first screen display frame rate, and the third screen display frame rate is between the first screen display frame rate and the second screen display frame rate.

In regards to claim 7, Hedley discloses a temperature control apparatus, comprising: 
at least one processor (see figure 2, CPU); and 
a memory for storing processor executable instructions (see figure 2, Memory); 
wherein, the at least one processor is configured to execute a temperature control method, the method comprising: 
determining a current temperature of the terminal (see figure 7 and col. 13 lines 60-67, in block 720, the temperature controller obtains the current temperature of the media device);  
determining, based on a preset corresponding relationship between a screen display frame rate and a temperature interval, a target temperature interval of the current temperature of the terminal in the preset corresponding relationship, and determining a target screen display frame rate corresponding to the target temperature interval (see figure 7 and col. 13, line 67 and col. 14 lines 1-4, in block 730 a frame rate is calculated that causes the temperature of the media device to stay within a target temperature range for the media device); and 
adjusting a current screen display frame rate of the terminal to the target screen display frame rate, to control the temperature of the terminal to be within a preset temperature range (see figure 7 and col. 14 lines 30-37, in block 750 the device renders video using the frame rate).

In regards to claim 8, as recited in claim 7, Hedley further discloses wherein the preset corresponding relationship between the screen display frame rate and the temperature interval comprises at least one of following corresponding relationships: 
a corresponding relationship between a first temperature interval and a first screen display frame rate (see col. 14, lines 4-13, a frame rate is determined by calculating a difference between a target temperature range for the media device and the current temperature of the media device and determining whether the current temperature exceeds the target temperature range);  
a corresponding relationship between a second temperature interval and a second screen display frame rate; or 
a corresponding relationship between each temperature sub-interval among a plurality of consecutive temperature sub-intervals comprised in a third temperature interval and a third screen display frame rate; 
wherein the upper temperature limit of the first temperature interval is a first temperature threshold, the lower temperature limit of the second temperature interval is a second temperature threshold, and the third temperature interval takes the first temperature threshold as a lower limit and the second temperature threshold as an upper limit; and 
wherein the second temperature threshold is greater than the first temperature threshold, the second screen display frame rate is less than the first screen display frame rate, and the third screen display frame rate is between the first screen display frame rate and the second screen display frame rate.

In regards to claim 13, Hedley discloses a non-temporary computer-readable storage medium (see figure 2, Memory), wherein instructions are stored in the storage medium, and when the instructions in the storage medium are executed by at least one processor (see figure 2, CPU) of a terminal, the terminal performs a temperature control method, the method comprising: 
determining a current temperature of the terminal (see figure 7 and col. 13 lines 60-67, in block 720, the temperature controller obtains the current temperature of the media device);  
 determining, based on a preset corresponding relationship between a screen display frame rate and a temperature interval, a target temperature interval of the current temperature of the terminal in the preset corresponding relationship, and determining a target screen display frame rate corresponding to the target temperature interval (see figure 7 and col. 13, line 67 and col. 14 lines 1-4, in block 730 a frame rate is calculated that causes the temperature of the media device to stay within a target temperature range for the media device); and 
adjusting a current screen display frame rate of the terminal to the target screen display frame rate, to control the temperature of the terminal to be within a preset temperature range (see figure 7 and col. 14 lines 30-37, in block 750 the device renders video using the frame rate).

In regards to claim 14, as recited in claim 13, Hedley further discloses wherein the preset corresponding relationship between the screen display frame rate and the temperature interval comprises at least one of following corresponding relationships: 
a corresponding relationship between a first temperature interval and a first screen display frame rate (see col. 14, lines 4-13, a frame rate is determined by calculating a difference between a target temperature range for the media device and the current temperature of the media device and determining whether the current temperature exceeds the target temperature range);   
a corresponding relationship between a second temperature interval and a second screen display frame rate; or 
a corresponding relationship between each temperature sub-interval among a plurality of consecutive temperature sub-intervals comprised in a third temperature interval and a third screen display frame rate; 
wherein the upper temperature limit of the first temperature interval is a first temperature threshold, the lower temperature limit of the second temperature interval is a second temperature threshold, and the third temperature interval takes the first temperature threshold as a lower limit and the second temperature threshold as an upper limit; and 
wherein the second temperature threshold is greater than the first temperature threshold, the second screen display frame rate is less than the first screen display frame rate, and the third screen display frame rate is between the first screen display frame rate and the second screen display frame rate.

Allowable Subject Matter
Claims 6, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art teach or suggest the limitation of obtaining a frame rate configuration file sent by a cloud server, the frame rate configuration file being used to indicate the preset corresponding relationship between a screen display frame rate and a temperature interval.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628